Citation Nr: 1210729	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  10-02 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim seeking service connection for left eye disability.

2.  Entitlement to service connection for left eye disability, to include as secondary to right eye disability.  

3.  Entitlement to service connection for right knee disability, to include as secondary to service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from August 1993 to April 1996.

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the San Diego, California Regional Office (RO) of the Department of Veterans' Affairs (VA).

In October 2011, a Board hearing was held at the RO before the undersigned Veteran's Law Judge.  A transcript of the hearing is of record.  

The issues of entitlement to service connection for left eye disability and right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A July 1996 rating decision denied service connection for bilateral eye disability, finding that the evidence did not show that the Veteran had any current residuals from an eye injury in service.  The Veteran was notified and did not appeal the decision and it became final.

2.  Evidence received since the July 1996 rating decision includes the Veteran's testimony indicating that he has current pathology of the left eye.  Coupled with the evidence already of record, the evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim, as it tends to indicate that the Veteran does have a current left eye disability that may be a residual of injury in service. 


CONCLUSION OF LAW

As evidence received since the July 1996 final denial of service connection for eye disability is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Given the favorable outcome detailed below concerning the Veteran's claim to reopen, an assessment of VA's duties under the VCAA is not necessary.

II.  Factual Background

The Veteran's service treatment records include an undated progress note indicating that he reported having eye trouble.  His vision blurred frequently and he could not see as well as he used to.  In October 1994, it was noted that the Veteran complained of a foreign body in his left eye.  He was patrolling in the field when he got hit in the face with a thorn bush.  At that point, he felt that he had something in his eye.  Physical examination showed an abrasion on the superior eyelid with no foreign bodies or corneal abrasions noted.  There was tearing and redness and the Veteran's ocular motor skills were intact.  The diagnostic assessment was rule out foreign body and the Veteran was referred to ophthalmology.  In July 1995, the Veteran was noted to have splashed weapon cleaning fluid in both eyes.  After waiting about two hours he flushed his eyes for about 10 minutes and then came to see medical personnel.  He was experiencing mild blurred vision.

Physical examination showed a right eye coloration of blue in the sclera/iris.  The left eye showed no redness, watery eyes or foreign bodies noted.  Visual inspection showed a positive visual field.  There were no scratches, burns or foreign bodies.  Eye examination was noted to be normal and the diagnostic assessment was rule out fluid splash in both eyes.  The plan was to flush both eyes, do a visual inspection with a woods lamp, apply eye drops bilaterally over the next 24 hours and have the Veteran return if he continued to experience symptoms.    

On July 1995 separation examination, the Veteran was noted to have a left eye dot, which he had gotten in the field.  He also reported "eye trouble" on his report of medical history at separation.  

In a July 1996 rating decision, the RO denied service connection for bilateral eye disability, finding that the evidence did not show that the Veteran had any current residuals from eye injury in service.  The Veteran was notified of the decision but did not appeal.     

VA records from 2006 to 2011 include some reports of right eye pathology including blurred vision, right eye pain and scleromalacia reaction.  

On April 2009 VA eye examination, the examiner noted that although the medical record indicated that the Veteran had injuries to the left eye, the Veteran reported that he never had any injury to the left eye that he was aware of and had not had any problems at all with the left eye.  The examiner did find that the Veteran had a right vitreous floater, which was at least as likely as not related to an injury in service.  Service connection has been granted for a vitreous floater of the right eye.

During his October 2011 hearing the Veteran testified that he saw a little floating brown dot and could not tell which eye he was seeing it in.  However, he felt that this floater put more strain on his other eye and he felt that the eye twitched a lot.  He also indicated that he could see the Judge's face in his left eye but could not tell what nationality he was.  He could not tell this by the Judge's facial features because his vision was reported to be blurry.  

III.  Law and Regulations

In a rating action of July 1996, service connection for bilateral eye impairment was denied.  It was held that no disorder of the eyes was shown on the evidence of record.  The Veteran was notified and did not appeal.  The July 1996 decision is final based on the evidence then of record.  38 U.S.C.A. § 7105.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).   

In order to establish service connection for a claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

As noted above, the July 1996 rating decision denied service connection for eye disability, finding that the evidence did not show that the Veteran had any current eye disability.  Although the subsequent medical evidence of record does not tend to show the presence of such left eye disability, the more recent testimony of the Veteran indicates that he was experiencing significant pathology in both eyes.  As that testimony must be presumed credible, the Board finds that it relates to an unestablished fact necessary to substantiate the claim.  Additionally, coupled with the evidence showing that the Veteran incurred some level of injury to the left eye during service, the evidence also raises a reasonable possibility of substantiating the claim.  Accordingly, the evidence is new and material and the claim may be reopened.  38 C.F.R. § 3.156.   


ORDER

As new and material evidence has been received, the claim for service connection for left eye disability may be reopened.  The appeal is granted to this extent.


REMAND

Regarding the Veteran's left eye disability, the Board notes that the record contains evidence of injury to the eye during service, including the incident where he was hit in the face by the thorn bush and the incident where he splashed a chemical solution into his eyes while cleaning his weapon.  Additionally, the record also contains his recent testimony that he is experiencing current pathology of the left eye.  Consequently, on remand the Veteran should be scheduled for a VA examination by an appropriate medical professional to determine the nature of any left eye disorder present, and whether any current left eye pathology is related to service, to include left eye injury therein.  

Regarding the right knee, the Board notes that the Veteran has essentially alleged that he has right knee pathology secondary to service connected disability of the left knee, low back, and right ankle.  Although the Veteran was provided with a VA left knee examination in June 2009, it does not appear that the examiner assessed whether the Veteran had any such secondary right knee disability.  Accordingly, on remand, the Veteran should be afforded a VA examination by an appropriate medical professional to determine whether he has any current right knee disability, which is related to service or to any of his service-connected disabilities.  

Prior to affording the Veteran the examinations, the RO/AMC should obtain all available records of VA treatment and evaluation for knee and eye disability from August 2011 to the present.  The RO/AMC should also ask the Veteran to identify any additional sources of recent treatment or evaluation he has received for knee or eye disability and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain all available records of VA treatment and evaluation for knee and eye disability from August 2011 to the present.  The RO/AMC should also ask the Veteran to identify any additional sources of recent treatment or evaluation he has received for knee and/or eye disability and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.  All attempts to obtain records should be documented in the claims folder.

2.  The RO/AMC should arrange for a VA examination by an ophthalmologist or optometrist to determine the likely nature and etiology of any current left eye disability.  The Veteran's claims file, including the service treatment records, must be reviewed by the examiner in conjunction with the examination.  Any indicated tests should be performed.  The examiner should then provide an opinion whether any current left eye disability is at least as likely as not (i.e. a 50 % chance or greater) directly related to the Veteran's military service.  The examiner should also provide an opinion as to whether it is at least as likely as not (i.e. a 50% chance or greater) that any current left eye disability has been caused or aggravated by the Veteran's service connected right eye disability.  The examiner should explain the rationale for all opinions given. 

3.  The RO/AMC should arrange for a VA examination by an appropriate examiner to determine the likely etiology of any current right knee disability.  The Veteran's claims file, including the service treatment records, must be reviewed by the examiner in conjunction with the examination.  Any indicated tests should be performed.  The examiner should then provide an opinion whether the is a current right knee disorder, and if so whether it is at least as likely as not (i.e. a 50 % chance or greater) directly related to the Veteran's military service.  The examiner should also provide an opinion as to whether it is at least as likely as not (i.e. a 50% chance or greater) that any current right knee disability has been caused or aggravated (permanently made worse) by the Veteran's service connected left knee disability, right ankle disability and/or low back disability.  

4.  The RO/AMC should then readjudicate the claims.  If either remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


